CREDIT CONTRACT

 

No. 33/2002

concluded between

 

 

creditor:

Vseobecná úverová banka, a. s.



Principal place of business: Mlynské nivy 1, Bratislava 829 90



Company identification No.: 31 320 155



Legal form: joint-stock company

Incorporated in the company register of the District Court Bratislava I, section
Sa, insert No. 341/B

represented by:

Peter Dittrich, Director of Top Client Section



Ján Ladziansky, Senior Manager of Client Relations





both based on power of attorney by VÚB, a.s. dated 01/07/2002



 

 

and

 

debtor:

Slovenska televizna spoločnosť, s. r. o.



Principal place of business: Blatné 18, 900 82

Company identification No.: 34 128 611

Tax registration No.: 34 128 611/609

Legal form: Limited liability company

Incorporated in the company register of the District Court Bratislava I, section
Sro, insert No. 12516/B

Bank connection: Account No. 1139652753/0200 in VÚB, a.s.,

branch Bratislava - Rusinov

represented by:

PhDr. Pavol Rusko - Managing Director

Radka Doehring - Managing Director

 

 

Vseobecna uverova banka, a.s. (hereinafter referred to as "the creditor") on one
side and Slovenska televizna spoločnosť, s. r. o. (hereinafter referre

d to as "the debtor") on the other side, in accordance with the provisions of
Para. 497 and following of the Act No. 513/1991, the Commercial Code as amended,
conclude this



 

credit contract:

 

 

 

Article I.

Subject of Contract

The creditor commits to grant funds of SKK 100,000,000 (in words one hundred
million Slovak crowns) as a loan to the debtor subject to the conditions agreed
in this contract and the debtor commits to use the loan in the agreed manner,
for the agreed purpose; to return the granted funds to the creditor, to pay
interest, to pay a remuneration for the arrangement of the creditor's obligation
to grant the funds to the debtor on request and to fulfil other obligations
resulting from this contract.

 

Article II.

Deferring Condition

for the Loan Grant

 

The obligation of the creditor to grant the funds shall origin only if the
debtor fulfils the following conditions:

Executes a statement in a form of a notarial deed made at his own expenses so as
this shall be fieri facias for the entire property of the debtor both according
to the Execution Code and the Code of Civil Procedure and delivers this notarial
deed to the creditor

Concludes a Contract of the establishment of the reserve right to the
receivables No. 60/2002 with the creditor

- Presents a blank bill to the creditor and signs the Agreement about the fill
in right to the blank bill

 

Article III.

3.1.

The debtor is obliged, within 50 days from the conclusion of this contract:



to prove the legal effectiveness of the reserve right to the debtor's real
estates based on the Contract of the establishment of the reserve right to the
real estate No. 57/2002

to present a document proving the blockage of payment of insurance benefit on
behalf of the creditor for the real estate subject to the reserve right

 

Article IV.

Loan Purpose



The creditor shall grant the loan according to the contract to the debtor for
the agreed purpose of:

financing of general operational needs and payments to the partners of the
debtor

 

Article V.

Manner and Time of the Loan Grant



The debtor shall draw the loan en bloc at latest on 31/07/2002.

The contractual parties agree that the debtor shall ask for the loan grant by
the signing of this contract.

The creditor is obliged to grant the funds as the contract becomes effective if
the debtor asks for the loan grant in the period mentioned in the point 5.1. and
provided that the conditions mentioned in the Article II. point 2.1. are
fulfilled.

The creditor shall grant the funds as follows:

- the creditor shall grant the loan yield to the credit of the debtor's current
account No. 1139652753/0200 with VUB, a.s., branch Bratislava - Rusinov

The debtor may terminate the contract unless the creditor granted even a part of
the funds according to this credit contract. The termination is effective from
the day of the consignment of the written termination to the creditor. The
creditor may terminate the contract to the end of a calendar month following the
month when the termination was delivered to the debtor.

5.5. The debtor is entitled to pay back the credit prematurely without sanction
fees while he is obliged to announce this fact to the creditor at least 60 days
in advance. The debtor shall announce these facts to the creditor by registered
post. Announcement about the consignment deposition in a post office and
expiration of the collection period has an effect of consignment.

 

 

 

Article VI.

Loan Repayment

The debtor commits to pay back the granted funds in the following instalments:

Date

Instalment sum

Principal balance

1st instalment

25/06/2003

5,000,000

95,000,000

2nd instalment

19/12/2003

5,000,000

90,000,000

3rd instalment

25/06/2004

5,000,000

85,000,000

4th instalment

17/12/2004

5,000,000

80,000,000

5th instalment

27/06/2005

5,000,000

75,000,000

6th instalment

20/12/2005

75,000,000

0

By the course of the Para. 89 sec. 3 of the Act No. 483/2001 of the Code on
banks, the debtor firmly declares that for the loan repayment will be used funds
that are his property and the loan trade is concluded on his own account.

If the debtor uses funds of a third person for the repayment of the loan
(instalment) or if the trade is performed on a third person's account, the
debtor is committed to present a written declaration to the creditor where he is
obliged to state the name, surname, birth number or date of birth and address of
the permanent residence of the natural person or the name, principal place of
business and identification of the legal entity if applicable whose property is
the funds and on the account of which is the trade performed; in this case the
debtor is obliged to hand over to the creditor a written approval of the
respective person or entity for the use of its funds for repayment of the loan
and for performance of the trade on its account.

The debtor is obliged to pay the instalments according to the point 6.1. of this
contract to the account with VÚB, a.s. The creditor shall inform the debtor
about the account number after the loan grant. If the creditor changes this
account number during the contractual relation, he shall inform the debtor about
the change of this account by registered mail to the last known address of the
debtor within 5 calendar days from the change.

 

 

Article VII.

Interest, Fine and Remuneration on behalf of the Creditor



The debtor is obliged to pay interests according to the variable interest rate
of the BRIBOR rate fixed for 3-months deposits with a deviation of +1.7% (in
words one point seven tenth per cent) p. a. from the granted funds to the
creditor.

To set the interest according to the previous sentence, the BRIBOR fixing for
3-month deposits announced by the National Bank of Slovakia for the workday
previous to 2 days of the first loan grant according to the credit contract is
crucial. This interest rate is crucial for the interest determination for the
period of 3 months (starting on the day of the first loan grant); after its
expiration it is calculated always in the same manner and used for the next
3-month period while the BRIBOR fixing for the 3-month deposits for the day,
which is the last workday of the recently expired 3-month period, is crucial.

For the determination of the BRIBOR rate, the data announced by the REUTER at
BRBO site or published in Hospodárske noviny usually the following workday.

In case that for the day, which is the last workday of the recently expired
3-month period, is not announced the BRIBOR rate for the revaluated deposits,
the variable interest rate for the following revaluation period is understand
the interest rate according to the most recently announced BRIBOR rate for the
3-month deposits.

The debtor is obliged to pay the interest monthly.

The debtor is obliged to pay a remuneration of SKK 350,000 (in words three
hundred fifty thousand Slovak crown) to the creditor for the arrangement of the
obligation to grant the funds.

The debtor is obliged to pay the remuneration according to the previous sentence
to the account with VÚB, a.s. in the moment of the credit contract signing or on
the following workday, at latest.

The creditor shall settle the remuneration in a form of collection from the
debtor's current account.

The contractual parties agree that in case of the debtors delay with the
repayment of the loan or its part according to this contract then the debtor
shall be obliged to pay the interest on overdue payment of 5% p. a. to the valid
particular interest rate, namely for every overdue loan part up to the day of
the settlement. The creditor reserves the right to increase this rate up to the
level of market interest rate (the highest BRIBOR rate) in that case when he is
forced to buy additional resources to cover the overdue loan instalment directly
from the market for a higher price than the interest rate on overdue payment.

The debtor commits to pay a remuneration of SKK 150 monthly for conducting of
the credit account.

7.6. The debtor agrees with the collection form of the settlement of interests
and remunerations for conducting of the credit account debited of the account
mentioned in the heading of this contract.

 

 

Article VIII.

Other Obligations of the Debtor



The debtor is obliged monthly to perform financial transactions related to the
business activities using the accounts with VÚB, a.s. in such a minimal
percentage share of the monthly collections as the share of VÚB, a.s. loans in
the total volume of debtor's loans. If the debtor fails to keep this obligation
then he is obliged to pay a stipulated damage of 0.1% of the up-to-date
principal balance on the credit account to the creditor. The debtor agrees that
the creditor shall settle the stipulated damage in a form of the collection from
the debtor's accounts in case of failure. The evaluation of this obligation
shall be performed by the creditor monthly.

Therefore, the debtor shall present an information about the overall amount of
SKK and foreign exchange collections and payments performed by the debtor at the
accounts with the creditor as to the end of every quarter at latest to the 25th
day of the following month and an information about the overall amount of SKK
and foreign exchange collections and payments according to particular banks
quarterly at latest to the 25th day of the following month.

The debtor is obliged to present to the creditor a yearly accounting balance, a
copy of the income tax statement, an auditor report without delay, yet within 10
days after the term set by the act for the presentation of the income tax
statements at latest; quarterly: accounting reports, balance of receivables and
payables from the business relations segmented to not due and overdue, a plan of
principal instalments of the loans in the current year from other banks without
delay, yet within 25 days from the end of the respective calendar month at
latest, up to the complete repayment of all financial obligations toward the
creditor of this contract.

8.3. The debtor is obliged to inform the creditor in written about major
negotiations with other banks, about their intentions in his financing
continuously.

8.4. The debtor is obliged to inform the creditor in written about all
negotiation with potential investors interested in capital entry and about the
results of the negotiations continuously.

8.5. The debtor is obliged to assume every and all obligations toward the
creditor in case of a change of the legal form.

8.6. After the loan exhausting, the debtor is obliged to present to the creditor
documents proving the use of the funds, namely within 15 days after the loan
exhausting.

8.7. The debtor is obliged to present monthly overviews about the loans drawn
from other banks to the creditor in the following scope: name of the bank, loan
category and type, balance as to the end of the month, instalment schedule,
security.

8.8. If the loan security expires or deteriorates during the period of the
contractual obligation, the debtor is obliged to complement it according to the
creditor's request without delay, within 30 days of the consignment of the
creditor's claim.

The debtor is obliged to present his business plan for the following year to the
creditor until 31/12 of the current year.

The debtor is obliged to use the profit in a form of royalties and dividends
paid in the year 2005 only after a written approval of the creditor.

The debtor commits that the receivable of the mother company of CME Media
Enterprises, B. V. shall be subordinated to the receivable of VÚB, a.s.

The creditor is entitled to refuse granting of the loan or its part to the
debtor according to the credit contract, or to request the debtor to pay back
the entire due amount with accessories, besides the cases mentioned in the point
30 of GBC, also in the following cases:

if there is a major deterioration of the property relations of the debtor, e.g.
if an execution to collect claims of more than SKK 10 million or other
performance of a judgement of more than SKK 10 million starts or if the debtor
goes into liquidation;

if the debtor goes bankrupt, or declares or admits that he is not able to pay
any financial obligation toward the creditor;

if the debtor withdraws any power of attorney or an agreement of procuration
included in the contracts securing the creditor's receivable from the debtor
arisen according this Credit Contract;

if the debtor sells or purchases a property beyond his scope of business
activities without approval of the creditor;

if the debtor performs a deposit on behalf of a third person in an amount higher
than SKK 10 million and consequently gains a business share of the third person
without approval of the creditor;

if any of the financing banks requests premature payment of their receivables or
a reduction of their engagement resulting in endangered ability of the debtor to
fulfil his obligations toward third persons;

if there is an insurance event concerning the reserved real estate that
endangers the performance of the credit contract by the debtor (applicable
within 60 days from the day when the creditor comes to know about the event);

if the debtor's company fuses with another company, merges, splits up or in case
of the legal form of the debtor without approval of the creditor;

if there comes to a major change of the structure of the owners or partners
without approval of the creditor (applicable within 30 days from the day when
the creditor comes to know about the fact);

if there comes to a major change of the personnel structure of the company
bodies - statutory bodies without approval of the creditors;

if the debtor provably presents untrue data or conceals important information
that could endanger the loan returnability;

if the total indebtedness of the debtor excesses 65%

calculation: (not own resources / equity) yearly evaluation

if the liquidity falls under 0.7

calculation: (Stock + Short-term receivables + Financial property + Other
assets)/(Reserves for exchange losses + Other reserves + Short-term payables +
Short-term loans + Short-term financial aids + Other liabilities) yearly
evaluation

if the loan coverage decreases under level 2

calculation: ((gross profit + cost interest)/cost interest) yearly evaluation

if EBIT decreases by more than 20% in comparison with the business plan

calculation: profit before taxation and loans, yearly evaluation

In case of any default of the debtor resulting from this contract and from the
contracts related to this contractual relation, the entire payables of the
debtor resulting from this contract becomes due by the day of the consignment of
the written appeal of the creditor.

 

 

Article IX.

Final Provisions

 

Attachment No. 1 - General Business Condition of VÚB, a. s. for granting of
loans is an inseparable part of this contract.

Any controversies arisen from the contract shall be solved by negotiation of the
statutory bodies of the parties or their representatives primarily. If the
dispute is not solved by this manner then the contractual party may claims the
dispute solution by legal proceedings. The contractual parties may decide in a
special arbitrary contract that the dispute will be solved by a three-member
senate consisting of arbiters incorporated in the list kept by the Arbitration
Court of the Slovak Commercial and Trade Chamber seated in Bratislava.

The debtor, under the sanction of invalidity of this credit contract according
to the Para. 35 sec. 1 of the Act No. 483/2001 of the Code on banks, declares
that he does not have a special relation to the creditor.

The contract may be changed and amended only in a form of a written amendment
concluded based on a mutual agreement of the contractual parties.

The relations of the contractual parties not adjusted in this contract are
governed by the provisions of the Commercial Code and Civil Code.

This contract become valid by the day of its signing by the contractual parties.

This contract is elaborated in five originals, two for the creditor, two for the
debtor and one for the needs of the notarial deed.

The contractual parties declares that they have read the contract, understand
its content and sign it as a proof of the fact that the content of this contract
correspond with their real and free will.

 

In Bratislava, on 24/07/2002

 

 

On behalf of the creditor On behalf of the debtor

 

 

 

............................. ..............................

Peter Dittrich PhDr. Pavol Rusko

Director of Top Managing Director

Client Section

 

 

 

............................ ..............................

Ján Ladziansky Radka Doehring

Senior Manager Managing Director

of Client Relations

 

 

 

 

 

stamp stamp

 

 

 

 

 

 

 

Attachment No 1 to the Credit Contract No. 33/2002

 

VÚB, a. s. General business conditions of providing credits

(hereinafter referred to as "GBC")

 

I . Introductory provisions

Vseobecná úverová banka, a. s., Bratislava (hereinafter referred to as "VÚB, a.
s." or "the creditor" or "the bank") and the debtor have agreed on all
appendages of the credit contract, or another possible contract (hereinafter
referred to as credit contract), on the grounds of which the VÚB, a. s.,
provides credits to the clients.

Unless mentioned in the credit contract, the relation between the VÚB, a. s.,
and the client of the credit provided are administered according to the
provisions of the Commercial Code on credit contract and its general provisions
on commercial relations of debenture, while taking into account commercial
conventions generally observed in the banking sector.

VÚB, a. s., concludes credit contracts only upon a written request of the client
proving his ability to pay back the financial means provided for a certain
purpose and the interest. The client applies by completing a bank form.

The conditions of the contract mentioned later are, if literally stated in the
contract, an inseparable part of the credit contract concluded between one party
- the VÚB, a. s. as the creditor and the second party - the client as the
debtor. The individual contract conditions GBC are obligatory for both parties
of the contract, if any of the credit contract conditions is not expressly
agreed differently.

The terms used in these GBC have the same meaning as the terms used in the
credit contract.

 

II . Basic conditions of providing credits

Prior to concluding the credit contract, the creditor requests a certification
of the debtor's juridical subjectivity and his licence to do business in the
subject (purpose) area of the credit.

The debtor commits himself not to use the credit for other than the agreed
purpose.

The creditor is obliged to provide the financial means only if the debtor
applies to the creditor specified in the heading of the credit contract in
writing for making the use of it The debtor has the right to apply for making
the use of the financial means especially by force of the persons specified in
attachment No. 2 of the credit contract, if this attachment is a part of the
contract.

The right of the debtor to be provided financial means cannot be ceded to
another one without a prior agreement with the bank.

III. Interests

The interest amount is set by the interest rate that is determined by the
percentage rate per year (per annum, in abbreviation p.a.).

The calculation of the interest is by the method of 360/360 days in a year, t.
j.

Debt total x number of days of the debt x interest rate

360 x 100

while the average duration of each calendar month within a whole calendar year
is 30 days.

The debtor commits himself to pay the interest of the credit monthly in arrears,
always on the last working day of the month to the account, specified in point
5.2. of the credit contract.

The debtor commits himself to liquidate his payable debt to the creditor for the
reason of paying the interests before liquidating his payable debt for the
reason of returning the provided financial means (capital) according to point
5.1. of the credit contract.

 

IV. Paying the instalments of the capital, interests and remunerations

The creditor has the right to count in any of the debtor's payments to fulfil
the financial obligations following from the credit contract, first for the debt
payable attributions of the obligation from the earliest receivables, and only
thereafter for the debt payable capital from the earliest receivable, even if
the debtor specifies differently at paying.

From the day of maturity of any amount owed by the debtor according to the
credit contract, the creditor has the right to meet his demand even from the
means on any account of the debtor, which is conducted in the VÚB, a. s.,
specifically by the way of collection, i. e. without a further specific order of
the debtor the account of the debtor will be debited with the sum of the payable
debt, with which the debtor agrees.

The creditor charges remuneration for conducting the credit account according to
the valid Price List of the VÚB, a. s. to the debtor

V. Delivery

The application for providing a credit is delivered by the debtor himself.

The application for making use of the financial means of the credit provided is
delivered by the debtor himself or by post. The same is valid for the delivery
of other documents between the parties of the contract.

If the creditor delivers a withdrawal from the credit contract or a request to
pay the residue credit by post, he does so by a registered delivery "for the
addressee only" to the last known address of the debtor and these are considered
as delivered from the day of dispatching, even if the delivery is returned to
the creditor as undeliverable. In a different case, the document is considered
as delivered to the debtor on the day, when it, according to the data of the
creditor, was withdrawn by person, or on the fifth day after the day of passing
the document, according to the data of the creditor, to the post transfer.

 

VI. Other commitments

Until a full settlement of all of his financial obligations to the creditor of
the credit contract, the debtor commits himself, to inform the creditor in time
and in writing

About the prepared organizational changes of the debtor, about the prepared
increase or decrease in the share capital of the debtor, or that the majority
owner is being exchanged;

About the change of the trade name, seat, address of the persons authorized to
act in his name.

About a proposed bankruptcy proceedings on the property of the debtor;

About a prepared offer of compensation, cancellation or liquidation;

About being delivered the notification about the start of the execution;

About the numbers of all his accounts conducted in other banks, too and other
ways of depositing his financial means;

About the change of the number of the current account from which the payments of
the capital, interests and other attributions to the credit are carried out;

About the guarantees in favour of the third persons exceeding the amount 10 m.
SKK.

The debtor commits himself to keep a continual specific detailed record of a
concrete use of the credit, mainly about the amounts and for what purposes they
were used, until all of his financial obligations to the creditor of the credit
contract are fully settled.

The debtor commits himself to enable the creditor, after a prior written
notification, at least 14 days in advance, (the requirements of the bank will be
specified in the written notification) to check continuously, whether the credit
is used in accordance with the credit contract and whether the record mentioned
in the previous point is duly kept. The creditor, upon the previous sentence,
has the right to make an inspection even in the manufacturing and a operation
areas of the debtor, even without a prior notification to the debtor.

For the purpose mentioned in the previous point, the debtor commits himself to
enable the creditor, after a prior notification, at least 14 days in advance
(the requirements will be specified in the written notification of the bank) to
see his accounting entries, accounting and other documents related to proving
the use of the credit for the agreed purpose, submission of which will be
required by the creditor.

Until a full settlement of the financial obligations to the creditor of the
credit contract, the debtor commits himself to submit an up-to-date statement of
the Trade register at least once a year, the yearly balancing of books, a copy
of the tax return and an audit report for the previous calendar year, without an
extra postponement, however, until 5 April of the respective calendar year the
latest. The debtor further commits himself to present quarterly statements of
accounts of the first three calendar quarters to the creditor, this always
without an extra postponement after their production, however, until 20 days
after the end of the respective quarter at the latest. The debtor also commits
himself to present updated business plans to the creditor once a year, this by
30 April of the respective calendar year at the latest, on the grounds of the
results achieved during the previous year or in a shorter period of time, in
case of significant changes and new realities which influence the economic
result when compared to the original intentions presented, the client commits
himself to present an update of the business plan after their determination, or
upon each call by the creditor.

The debtor commits himself to insure, on his own account, all his movable and
immovable assets against natural disasters and all common dangers and to keep
the insurance valid, while the payment of the insurance benefit is bonded by
coding the account in favour of the creditor. At the same time, upon the request
of the creditor, he commits himself to present the documents, which prove
meeting the obligation according to the previous sentence.

The debtor authorizes the creditor that in case of the debtor's insurance
payments falling behind the schedule to pay the insurance from any of the
debtor's accounts conducted in the VÚB, a. s., this even without the debtor's
specific payment order.

Until a full settlement of all his financial obligations to the creditor, the
debtor commits himself not to, without a prior written consent,

- debit his property with the reserve right or a material charge in favour of
the third persons,

To pursue the right of ownership to his immovable assets in favour of the third
persons,

- rent his movable and immovable assets to the third persons,

secure the fulfilment of obligations for the third persons ( especially by
liability, bill aval etc.).

In case of violating this obligation, the debtor agrees with the creditor on the
fact that such an act is in conflict with the good principles and results in its
invalidity (Para. 39 Civil Code).

The debtor agrees that the creditor can provide information about the affairs of
the debtor, related to the credit according to the credit contract, to the
National Bank of Slovakia.

The debtor agrees that the information about the affairs of the debtor related
to the contract according to the credit contract were provided by the creditor
to the third person with whom the creditor will negotiate transferring the
receivable of the creditor towards the debtor of this credit contract in
accordance with the Act On Banks. He also agrees that the creditor can cede his
receivables following from the credit contract as before the maturity date, as
after the maturity date, to a different creditor.

In case that

a) the debtor violated his obligation according to point 3.1. of the credit
contract and point 7 of the GBC and used the credit (or a part of the credit)
for another than the agreed purpose;

b) and/or in case that the debtor falls behind the schedule with paying any of
his financial obligations (or its part) according to the credit contract ;

c) and/or if the insurance contract of the debtor's property, which is a subject
of security in favour of the creditor, ceases to exist ;

d) and/or if securing the account expires or worsens and the debtor fails to
replenish it adequately, without an extra postponement into a required extent;

e) and/or the debtor signs a notary record as a fieri facias to the third person
- another bank - without a prior written consent of the creditor

f) and/or in case that the debtor is in bankruptcy, or has in writing declared
the inability to pay the credit on the maturity date;

And/or the debtor is in liquidation;

And/or there exists a proposed bankruptcy of the debtor's property;

And/or the debtor violates any of his obligations according to the credit
contract, including these GBC;

The creditor has the right to:

Refuse to provide the credit or its part to the debtor according to the credit
contract,

And/or require the debtor to return the total sum of the credit with its
attributions provided, which, on the request of the creditor becomes immediately
payable, regardless to the original maturity date of the credit agreed upon. The
creditor has the right to follow the previous sentence even if there was no
reason in the future to trigger an immediate maturity date (and refusal to
provide a credit) removed in additional proceedings,

Withdraw from the credit contract.

In case that the debtor committed himself to secure the receivable of the
creditor of the contract by the reserve right to the real estate, the debtor
commits himself to deliver an extract from the Ownership certificate, where this
reserve right is mentioned, by 30 days after the decision of the land registry
on the permission of the entry of the reserve right becomes valid in law.

Changes of the credit contract are only possible by a written agreement of the
parties of the contract in the form of an amendment to the credit contract. The
amendments are numbered in numbers ordinal to the primary registration number
assigned by the bank to the "Credit Contract".

If any provisions of the credit contract are fully or partially ineffective or
they lose the force later, validity of the other provisions remains unaffected.
Instead of the ineffective provisions, a modification is used, which, if legally
possible, is the closest to the meaning and purpose of the credit contract.

 

 

In Bratislava, 24/07/2002

 